Exhibit 10.4

EXECUTION VERSION

COMMITMENT INCREASE AND JOINDER AGREEMENT

THIS COMMITMENT INCREASE AND JOINDER AGREEMENT, dated as of December 19, 2011
(this “Commitment Increase Agreement”), by and among FIDELITY NATIONAL
INFORMATION SERVICES, INC., a Georgia corporation (the “Company”), each lender
listed on the signature pages hereto (each, an “Increasing/Joinder Lender”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and L/C Issuer and BANK OF AMERICA,
N.A., as Swing Line Lender.

RECITALS:

WHEREAS, reference is hereby made to that certain Second Amended and Restated
Credit Agreement, dated as of January 18, 2007, amended and restated as of
June 29, 2010 and further amended and restated as of December 19, 2011, by and
among the Company, the Designated Borrowers from time to time party thereto,
each lender from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and Bank of America,
N.A., as Swing Line Lender (as further amended, amended and restated,
supplemented or otherwise modified from time to time the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement;

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Company may
request additional Term Commitments and/or additional Revolving Credit
Commitments, and may invite existing Lenders and additional Eligible Assignees
to become Lenders in respect of such commitments; and

WHEREAS, the Company has requested that the Increasing/Joinder Lenders make
(x) pursuant to Section 2.16(a)(ii)(B) of the Credit Agreement, Additional Term
Loans in the form of Tranche A-2 Loans in an aggregate principal amount of
$352,515,253.37 (the “New Term A-2 Commitments”), (y) pursuant to
Section 2.16(a)(iii)(B) of the Credit Agreement, Additional Revolving
Commitments in the form of 2014 Multicurrency Revolving Credit Commitments in an
aggregate amount of $114,735,347.07 (the “New 2014 Multicurrency Revolving
Credit Commitments”) and (z) pursuant to Section 2.16(a)(iii)(B) of the Credit
Agreement, Additional Revolving Commitments in the form of 2014 US Dollar
Revolving Credit Commitments in an aggregate amount of $4,795,218.75 (the “New
2014 US Dollar Revolving Credit Commitments”, and, together with the New Term
A-2 Commitments and the New 2014 Multicurrency Revolving Credit Commitments, the
“Additional Commitments”).

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Aggregate Commitments Increase. On the Additional Commitments
Effective Date (as defined below) and subject to the terms and conditions set
forth herein, each Increasing/Joinder Lender party hereto hereby agrees to
provide its respective New



--------------------------------------------------------------------------------

Term A-2 Commitment and/or Additional Revolving Commitments in the form of New
2014 Multicurrency Revolving Credit Commitments or New 2014 US Dollar Revolving
Credit Commitments, as applicable, as set forth on Schedule A hereto (which
amounts shall reflect the amounts of the New Term A-2 Commitment and/or New 2014
Multicurrency Revolving Credit Commitments or New 2014 US Dollar Revolving
Credit Commitments, as applicable, specified on its signature page). For
purposes hereof, (i) each Increasing/Joinder Lender with a New Term A-2
Commitment hereunder is referred to as an “Increasing Term A-2 Lender”,
(ii) each Increasing/Joinder Lender with a New 2014 Multicurrency Revolving
Credit Commitment is referred to herein as an “Increasing 2014 Multicurrency
Revolving Credit Lender” and (iii) each Increasing/Joinder Lender with a New
2014 US Dollar Revolving Credit Commitment is referred to herein as an
“Increasing 2014 US Dollar Revolving Credit Lender”.

Section 2. Schedule 2.01. As of the Additional Commitments Effective Date and
subject to the satisfaction of the conditions to effectiveness set forth herein,
Schedule 2.01 to the Credit Agreement shall be replaced by the form of Schedule
2.01 to this Agreement (which shall reflect the amounts specified by each
Increasing/Joinder Lender as its New Term A-2 Commitment and/or New 2014
Multicurrency Revolving Credit Commitment or New 2014 US Dollar Revolving Credit
Commitment, as applicable).

Section 3. Concerning the Additional Term A-2 Loans. (a) Subject to the terms
and conditions set forth herein, each Increasing Term A-2 Lender party hereto
severally agrees to make, on the Additional Commitments Effective Date, a single
Term A-2 Loan in Dollars to the Company in an amount equal to the commitment
amount set forth next to such Increasing/Joinder Lender’s name in Schedule A
hereto under the caption “Additional Term A-2 Commitment” (collectively, the
“New Term A-2 Loans”).

(b) The terms of the New Term A-2 Loans, including without limitation, the
interest rate, amortization payments and maturity date applicable thereto, shall
be identical to those set forth in the Credit Agreement for the Term A-2 Loans.

Section 4. Concerning the Additional 2014 Multicurrency Revolving Credit
Commitments. (a) (i) On the Additional Commitments Effective Date, subject to
the terms and conditions set forth herein, each of the Lenders with existing
Multicurrency Revolving Credit Commitments shall assign to each of the
Increasing 2014 Multicurrency Revolving Credit Lenders, and each of the
Increasing 2014 Multicurrency Revolving Credit Lenders shall purchase from each
of the Lenders with existing Multicurrency Revolving Credit Commitments, at the
principal amount thereof, such interests in the Outstanding Amount of
Multicurrency Revolving Credit Loans on the Additional Commitments Effective
Date as shall be necessary in order that after giving effect to all such
assignments and purchases, the principal amount of Multicurrency Revolving
Credit Loans made by each Multicurrency Revolving Credit Lender will be in the
amount of such Multicurrency Revolving Credit Lender’s Pro Rata Share (after
giving effect to the increase in the 2014 Multicurrency Revolving Credit
Commitments in accordance with this Commitment Increase Agreement) of the
Outstanding Amount of the Multicurrency Revolving Credit Loans.

 

2



--------------------------------------------------------------------------------

(ii) If, as a result of the assignment and purchase of the Multicurrency
Revolving Credit Loans provided for in this Section 4(a), any payment of
Eurocurrency Rate Loans occurs on a day which is not the last day of the
applicable Interest Period, the Company will pay to the Administrative Agent for
the benefit of any Multicurrency Revolving Credit Lender holding a Eurocurrency
Rate Loan any loss or cost incurred by such Multicurrency Revolving Credit
Lender therefrom in accordance with Section 3.07 of the Credit Agreement.

(b) Upon the Additional Commitments Effective Date and the assignment and
purchase described in Section 4(a), each Increasing 2014 Multicurrency Revolving
Credit Lender shall be deemed to have irrevocably and unconditionally purchased
and received, without recourse or warranty, an undivided participation in all
outstanding Swing Line Loans and Letters of Credit in accordance with such
Increasing 2014 Multicurrency Revolving Credit Lender’s Pro Rata Share thereof
(after giving effect to the increase in the 2014 Multicurrency Revolving Credit
Commitments in accordance with this Commitment Increase Agreement).

(c) Each New 2014 Multicurrency Revolving Credit Commitment shall be deemed for
all purposes a 2014 Multicurrency Revolving Credit Commitment and each Loan made
thereunder shall be deemed, for all purposes, a 2014 Multicurrency Revolving
Credit Loan (the “New 2014 Multicurrency Revolving Credit Loans”). The terms and
provisions of the New 2014 Multicurrency Revolving Credit Loans shall be
identical to those set forth in the Credit Agreement for the 2014 Multicurrency
Revolving Credit Loans.

Section 5. Concerning the Additional 2014 US Dollar Revolving Credit
Commitments. (a) (i) On the Additional Commitments Effective Date, subject to
the terms and conditions set forth herein, each of the Lenders with existing US
Dollar Revolving Credit Commitments shall assign to each of the Increasing 2014
US Dollar Revolving Credit Lenders, and each of the Increasing 2014 US Dollar
Revolving Credit Lenders shall purchase from each of the Lenders with existing
US Dollar Revolving Credit Commitments, at the principal amount thereof, such
interests in the Outstanding Amount of US Dollar Revolving Credit Loans on the
Additional Commitments Effective Date as shall be necessary in order that after
giving effect to all such assignments and purchases, the principal amount of US
Dollar Revolving Credit Loans made by each US Dollar Revolving Credit Lender
will be in the amount of such US Dollar Revolving Credit Lender’s Pro Rata Share
(after giving effect to the increase in the 2014 US Dollar Revolving Credit
Commitments in accordance with this Commitment Increase Agreement) of the
Outstanding Amount of the US Dollar Revolving Credit Loans.

(ii) If, as a result of the assignment and purchase of the US Dollar Revolving
Credit Loans provided for in this Section 5(a), any payment of Eurocurrency Rate
Loans occurs on a day which is not the last day of the applicable Interest
Period, the Company will pay to the Administrative Agent for the benefit of any
US Dollar Revolving Credit Lender holding a Eurocurrency Rate Loan any loss or
cost incurred by such US Dollar Revolving Credit Lender therefrom in accordance
with Section 3.07 of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

(b) Each New 2014 US Dollar Revolving Credit Commitment shall be deemed for all
purposes a 2014 US Dollar Revolving Credit Commitment and each Loan made
thereunder shall be deemed, for all purposes, a 2014 US Dollar Revolving Credit
Loan (the “New 2014 US Dollar Revolving Credit Loans”). The terms and provisions
of the New 2014 US Dollar Revolving Credit Loans shall be identical to those set
forth in the Credit Agreement for the 2014 US Dollar Revolving Credit Loans.

Section 6. New Lenders. (a) To the extent not already a Lender under the Credit
Agreement, each Increasing/Joinder Lender party hereto acknowledges and agrees
that upon its execution of this Commitment Increase Agreement and the making of
Term A-2 Loans and/or 2014 Multicurrency Revolving Commitments or 2014 US Dollar
Revolving Commitments, as applicable, that such Increasing/Joinder Lender shall
become a “Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof (as
modified by the provisions of this Commitment Increase Agreement), and shall
perform all the obligations of and shall have all rights of a Lender thereunder
(as modified by the provisions of this Commitment Increase Agreement).

(b) Each Increasing/Joinder Lender party hereto (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.05(a) and 5.05(b) of the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Commitment Increase Agreement; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender or Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

(c) Each Increasing/Joinder Lender represents and warrants that it is an
Eligible Assignee.

(d) On or prior to the date which is ten Business Days after the Additional
Commitments Effective Date, each Increasing/Joinder Lender that is a Foreign
Lender shall deliver to the Administrative Agent such documentation that is
required to be delivered by it pursuant to Section 11.16 of the Credit
Agreement, duly completed and executed by such Lender.

(e) For purposes of the Credit Agreement, the initial notice address of each
Increasing/Joinder Lender party hereto shall be as set forth below its signature
below.

 

4



--------------------------------------------------------------------------------

Section 7. Representations and Warranties. To induce the other parties hereto to
enter into this Commitment Increase Agreement, the Company represents and
warrants to each other party hereto that as of the date hereof and as of the
Additional Commitments Effective Date:

(a) The execution, delivery and performance by the Company of this Commitment
Increase Agreement are (i) within the Company’s corporate powers, (ii) have been
duly authorized by all necessary corporate, shareholder or other organizational
action, and (iii) do not and will not (A) contravene the terms of any of the
Company’s Organization Documents, (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Credit Agreement), or require any payment to be made under
any (1) documentation governing any Permitted Subordinated Indebtedness, (2) any
other Contractual Obligation to which the Company is a party or affecting the
Company or the properties of the Company or any of its Subsidiaries or (3) any
order, injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which the Company or its property is subject; or (C) violate,
in any material respect, any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(B) to the extent that such conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.

(b) This Commitment Increase Agreement has been duly executed and delivered by
the Company. This Commitment Increase Agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity.

(c) The representations and warranties of each Loan Party set forth in Article 5
of the Credit Agreement and in the other Loan Documents that are qualified by
materiality are true and correct, and the representations and warranties that
are not so qualified are true and correct in all material respects, in each case
on and as of the date hereof (other than with respect to any representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty is true and correct in all material respects as of
such earlier date).

(d) After giving effect to this Commitment Increase Agreement and the
transactions contemplated hereby, no Default has occurred and is continuing.

Section 8. Conditions to Effectiveness of this Commitment Increase Agreement.
The effectiveness of this Commitment Increase Agreement is subject to the
satisfaction of the following conditions precedent (the date on which all of
such conditions shall first be satisfied and which, for the avoidance of doubt,
shall also be the date on which the New Term A-2 Loans are funded in full and
the New 2014 Multicurrency Revolving Credit Commitments and New 2014 US Dollar
Revolving Credit Commitments become effective, the “Additional Commitments
Effective Date”):

(a) The Administrative Agent shall have received counterparts of this Commitment
Increase Agreement executed by the Increasing/Joinder Lenders and the Company.

 

5



--------------------------------------------------------------------------------

(b) The conditions set forth in Sections 4.02(a) and (b) of the Credit Agreement
shall be satisfied on and as of the Additional Commitments Effective Date, and
the Administrative Agent shall have received a certificate dated as of the
Additional Commitments Effective Date, and signed by a Responsible Officer of
the Company, to such effect.

(c) The Administrative Agent shall have received payment from the Company, for
the account of each Increasing/Joinder Lender that executes and delivers a
counterpart signature page to this Commitment Increase Agreement at or prior to
5:00 p.m., New York City time, on December 12, 2011 (or such later time as the
Company shall agree, in its sole discretion), an upfront fee (the “Upfront Fee”)
in an amount equal to 1.00% of the aggregate Additional Commitments of such
Increasing/Joinder Lender (unless otherwise agreed between the Company and such
Increasing/Joinder Lender). The Upfront Fees shall be payable on the Additional
Commitments Effective Date (upon the satisfaction of all other conditions for
the occurrence thereof), in immediately available funds and, once paid, such fee
or any part thereof shall not be refundable.

Section 9. Governing Law. THIS COMMITMENT INCREASE AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 10. Costs and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Commitment Increase Agreement, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent.

Section 11. Counterparts. This Commitment Increase Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or other electronic imaging means of an executed counterpart of a
signature page to this Commitment Increase Agreement shall be effective as
delivery of an original executed counterpart of this Commitment Increase
Agreement.

Section 12. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Commitment
Increase Agreement.

[Remainder of page intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Commitment Increase Agreement as of the day
and year first above written.

 

[INCREASING/JOINDER LENDERS] By:  

[On file with Administrative Agent]

  Name:   Title:

[Signature Page to Commitment Increase and Joinder Agreement]



--------------------------------------------------------------------------------

FIDELITY NATIONAL INFORMATION SERVICES, INC.

By:  

/s/ Kirk T. Larsen

  Name:   Kirk T. Larsen   Title:   Senior Vice President and Treasurer

[Signature Page to Commitment Increase and Joinder Agreement]



--------------------------------------------------------------------------------

Consented to by:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

Swing Line Lender and L/C Issuer

By:  

/s/ Tina Ruyter

  Name:   Tina Ruyter   Title:   Executive Director

BANK OF AMERICA, N.A.,

as Swing Line Lender

By:  

/s/ Debra DelVecchio

  Name:   Debra DelVecchio   Title:   Managing Director

[Signature Page to Commitment Increase and Joinder Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

(ALL AMOUNTS IN US DOLLARS)

 

Lender

   New Term A-2
Commitment      New 2014
Multicurrency
Revolving Credit
Commitment      New 2014
US Dollar
Revolving Credit
Commitment      Total Additional
Commitments                                                                    
                                                                                
                    

Total

   $ 352,515,253.37       $ 114,735,347.07       $ 4,795,218.75       $
472,045,819.19   



--------------------------------------------------------------------------------

Schedule 2.01

Commitments And Term Loans1

(ALL FIGURES IN U.S. DOLLARS)

Class

  

Per Lender

 

Aggregate

 

Term A-1 Commitment

   [On file with Administrative Agent]   $ 0.00   

Term A-2 Commitment

   [On file with Administrative Agent]   $ 2,150,000,000.00   

Term B Commitment

   [On file with Administrative Agent]   $ 1,250,000,000.00   

2012 US Dollar Revolving Credit Commitment

   [On file with Administrative Agent]   $ 0.00   

2014 US Dollar Revolving Credit Commitment

   [On file with Administrative Agent]   $ 200,000,000.00   

2012 Multicurrency Revolving Credit Commitment

   [On file with Administrative Agent]   $ 0.00   

2014 Multicurrency Revolving Credit Commitment

   [On file with Administrative Agent]   $ 800,000,000.00   

 

1 

As of the Second Restatement Effective Date, after giving effect to (x) the
conversions and extensions set forth in the Conversion Agreement and Extension
Agreement and (y) the Commitment Increase and Joinder Agreement.